In this case the Court overrules the motion to quash the alternative writ of mandamus on condition that there be eliminated from said alternative writ the command for the collection of the tax sought to be required to be assessed, as well as the further command that the taxes collected in compliance with the alternative writ be paid to the relator. Such demands have been held to be appropriate in mandamus suits instituted in the circuit courts, but this Court has consistently refused to entertain jurisdiction of *Page 396 
writs of mandamus which would require this Court to act as a court for the enforcement of the strictly private rights of relators, as distinguished from acting judicially to settle questions of law of public interest that may be involved, which questions of law can be adequately settled on a writ of more limited scope than that which is permissible to secure complete relief for the relator, as a litigant seeking to protect his own rights in the premises. See Humphreys v. State, 108 Fla. 92,145 So.2d Rep. 858.
Alternative writ sustained on condition that amendment be made in accordance with this order. Answer to alternative writ to be filed within eight days after amendment is made.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.